Citation Nr: 0821999	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
2006, for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected tinnitus and 
bilateral hearing loss.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issues of entitlement to service connection for 
headaches, to include as secondary to service-connected 
tinnitus and bilateral hearing loss, and entitlement to 
service connection for Meniere's disease are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran's informal claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
received by VA on February 6, 2006.

2.  There is no evidence that a formal or informal claim for 
service connection for PTSD was received by VA prior to 
February 6, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 
2006, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's earlier effective date claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2006 satisfied the duty 
to notify provisions.  A subsequent March 2006 letter, also 
dated prior to initial adjudication, notified the veteran of 
the effective date regulations and informed him of the 
potential assignment of disability evaluations.  In addition, 
the veteran was provided with the statutory regulations 
regarding the assignment of effective dates in a July 2006 
statement of the case.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  "In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.  Thus, the Board finds 
that the content requirements of the notice VA is required to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

The veteran claims entitlement to an effective date earlier 
than February 6, 2006, for a grant of service connection for 
PTSD.  Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), the effective date of an award of direct 
service connection shall be the day following separation from 
active service or date entitlement arose if a claim is 
received within 1 year after separation from service; 
otherwise, the effective date of an award of direct service 
connection shall be either the date of receipt of the claim, 
or date entitlement arose, whichever is later.  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).

The medical evidence of record shows that PTSD was diagnosed 
in a January 16, 2006 letter from a private psychologist.  
Therein, the private psychologist concluded that the veteran 
had a current diagnosis of PTSD which was related to a 
stressor which had occurred during active military service.  
The veteran's representative submitted this medical report to 
VA along with a letter which was dated February 3, 2006.  The 
letter and medical report were received by VA on February 6, 
2006.  This submission was then treated as an informal claim 
for service connection for PTSD by VA.  The veteran did not 
submit any other letters or documents that mentioned PTSD, 
nor is there any indication in the record that he intended to 
file a claim for service connection for PTSD, prior to 
February 6, 2006.  Again, the general rule regarding 
effective dates of awards of service connection, pursuant to 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b) (2), is that 
the effective date of the award of service connection shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Accordingly, the date of receipt 
of the veteran's informal claim for service connection for 
PTSD, February 6, 2006, is the appropriate effective date for 
service connection under the provisions of 38 U.S.C.A. § 
5110.  See also 38 C.F.R. § 3.400(b)(2).

The veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  
However, the veteran has not given any specific argument as 
to why an earlier effective date is warranted.  As noted 
above, there is no evidence of any kind that VA received a 
formal or informal claim for service connection for PTSD from 
the veteran or his representative prior to February 6, 2006.  
38 C.F.R. § 3.155 (2007).  As such, regardless of the 
veteran's contentions, there is no evidence of record that 
meets the requirements for a claim dated prior to February 6, 
2006, and thus an effective date earlier than February 6, 
2006 for the grant of service-connection for PTSD is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence that 
the veteran filed, or intended to file, a formal or informal 
claim for service connection for PTSD prior to February 6, 
2006, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than February 6, 2006, for the 
grant of service connection for PTSD is denied.


REMAND

The veteran seeks entitlement to service connection for 
headaches, to include as secondary to service-connected 
tinnitus and bilateral hearing loss, and Meniere's disease.  
The medical evidence of record shows that the veteran has a 
current diagnosis of chronic headaches.  While the medical 
evidence of record does not include a diagnosis of Meniere's 
disease, the disease itself is described as "hearing loss, 
tinnitus, and vertigo resulting from nonsuppurative disease 
of the labyrinth with edema."  Dorland's Illustrated Medical 
Dictionary, 538 (30th ed. 2003).  Service connection has 
already been established for tinnitus and bilateral hearing 
loss.  The medical evidence of record shows that the veteran 
experiences symptoms of Meniere's disease and suggests that 
these symptoms are related to military service.  The medical 
evidence of record shows that the veteran has a current 
diagnosis of chronic headaches and symptoms that are 
consistent with Meniere's disease.  Therefore, the applicable 
regulations provide that medical examinations should be 
scheduled in order to determine whether the veteran has 
Meniere's disease and whether that disorder and the veteran's 
currently diagnosed chronic headaches were caused or 
aggravated by active military service.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any headache disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any headache 
disorder found is related to the 
veteran's period of military service or 
to a service-connected disability, to 
specifically include tinnitus and 
bilateral hearing loss.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The veteran must be afforded a VA 
examination to determine the existence, 
and ascertain the etiology, of the 
veteran's claimed Meniere's disease.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, if a diagnosis of Meniere's 
disease is found to be warranted, based 
upon review of the service and post-
service medical records, the examiner 
must provide an opinion as to whether 
the disease is related to the veteran's 
period of military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remain denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


